ACCEPTED
                                                                                                 01-14-00496-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            2/27/2015 4:56:06 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK


                                   No. 01-14-00496-CR

                                          In the                              FILED IN
                      Court of Appeals for the First District of Texas 1st COURT   OF APPEALS
                                                                           HOUSTON, TEXAS
                                       At Houston                      2/27/2015 4:56:06 PM
                                                                         CHRISTOPHER A. PRINE
                                                                               Clerk

                                  Cause No. 2013R-0086
                                 In the 1551h District Court
                                  Of Austin County, Texas




                                    PATRICK I.ITIRD,
                                       Appellant




                                THE STATE OF TEXAS,
                                           Appellee


              FIRST MOTION FOR EXTENSION OF T IMII F o                F ILING
                             APPF,T,I,F,F,'S RRIEF

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:
     Assistant District Attomey Brandy Robinson, Appellee, moves the court for an

extension of time for filing Appellee's   brief. The present date for filing is March 6,2015,

and Appellee requests said time be extended until     April 6,2015.

                                               I

       Appellee seeks an extension of time for the follou,ing reasons:

       1      Appellant's motion alleges insufficiency of the evidence, and Appellee's
              response requires extensive fact-intensive briefing.
2   Appellant filed Appellant's Brief in this matter on February 4, 2015.
    Appellee subsequently completed other appellate matters. Appellee filed
    its brief in Wheeler v. State, 01-14-0868-CR, on February 5,            2015.
    Appellee completed and filed its brief in Marek v. State, 0l-14-00431-CR,
    on February 9,2015.



3   Appellee is first chair on a contested Motion to Adjudicate hearing on State
    v.   Laura Lyons, Possession      of a    Controlled Substance (First Degree
    Felony),2007R-0116        at   1:30 p.m. on March 3,2015 and has been
    preparing for that hearing.


4   Appellee is first chair on the trial to determine competency on State v.
    Pickron, Murder, 2011R-0076, and has been actively preparing for this
    competency trial, with evidence to begin the afternoon of March 9,2015.


)   Appellee is first chair on the trial of State v. Holba, Continuous Sexual
    Abuse of a Child, 2013R-0094, and has been actively preparing for trial,
    with evidence to begin on March    1   1, 2015.



6   Appellee's office has only four attorneys, and Appellee is responsible for
    all appellate matters within the office. As part of Appellee's additional
    responsibilities as a misdemeanor and felony prosecutor, Appellee        has

    represented the State on felony and misdemeanor dockets on February 12ft,

    171h,   and lgth, 2015, and will be required to represent the State on felony
    and misdemeanor dockets on March 3'd, 5th, 19th, 241h, and 26th,2015.
                                             II.

        This is the first extension requested. Appellee has contacted Appellant,s counsel,

who does not oppose the extension. There have been no previous extensions.

                                             ilt.
        Appellee moves to extend time to file Appellee's Brief until April 6, 2015.

                                                    Respectfully subrni tt"d,


                                                    Bran y N. Robinson
                                                    Asst. Criminal District Attorney
                                                    One East Main
                                                    Bellville, Texas 7741 8
                                                    (979) 865-s933
                                                    State Bar No. 24051688

                               CERTIFICATE OF SERVICE

I, Brandy Robinson, hereby certiff that a true and correct copy of the First Motion for
Extension of Time for Filing Appellee's Brief has been served upon, Calvin Garvie,
attomey for Appellant, via email at texattycg@aol.com.

Date:   7'sr-tS                                                     1    /.   'a2--
                                                         dy   o tnson
STATE OF TEXAS                   $
                                 $
COI.INTY OF AUSTIN               $


      BEFORE ME, the undersigned authority, on this day personally appeared Brandy
N. Robinson, who after being duly sworn upon her oath did depose and state:

                                                 I
       "My name is Brandy N. Robinson, and am the attorney of record for the
Appetlee in the foregoing entitled and numbered cause. I am familiar with the facts and
allegations contained in the foregoing First Motion for Extension of Time for Filing
Appellee's Brief, and they are correct."




                                                41t
                                                     ,
                                                              z
                                                    ^)N. Robinson
                                              Bran dy
                                                                  /a




      SUBSCRIBED AND SWORN to before me this the         ff             ----J
                                                               ay ot?QtJUartt , 2015.


                                                           )
                                               o   Public, State of Texas
                                              Commission Expires , %          3-a0lb


                                                                         LISATOBOLA
                                                                   Notary Public, Stato ot Texas
                                                                  Commlssion Exptes 09J3-2016